'WMG
                      UNITED STATES DISTRICT COURT
               FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                            WESTERN DIVISION

                         Case No.   0:1-l-0g-) I q
  UNITED STATES OF AMERICA                  )
                                            )
                v.                          )       CRIMINAL INFORMATION
                                            )           (Filed Under Seal)
  JASPER DEONTA GOODMAN                     )


       The United States Attorney charges that:

                                    INTRODUCTION

       1.      MG was an individual who resided and did business in the Eastern

 District of North Carolina. MG engaged in various business activities, including

 credit repair, from his home in Knightdale, and a business location in Raleigh.

       2.      JASPER DEONTA GOODMAN was an individual who resided and did

 business in the Eastern District of North Carolina. GOODMAN was a client and

 business affiliate of MG.

     ' 3.      As detailed herein, GOODMAN and MG conspired to defraud various

 banks and through the use of fraudulent identities_and .credit profiles, and through:

 the -use of false and fabricated documents. Additionally, GOODMAN and others

 filed false and fraudulent claims to collect COVID-19 relief monies as detailed herein

                                     COUNTONE

                                 THE CONSPIRACY

       4.      Beginnirlg no later than September of 2017 and continuing to a time




            Case 5:21-cr-00119-BO Document 1 Filed 03/17/21 Page 1 of 12
unknown, but no later than August· of 2019, within the Eastern District of North

Carolina and elsewhere, the defendant JASPER DEONTA GOODMAN, did

knowingly combine, conspire, confederate, and agree with MG to execute and attempt

to execute schemes and artifices to defraud the financial institutions identified

herein, and to obtain any of the moneys, funds, credits, assets, and other property

owned by and under the custody and control of said financial institutions by means

of materially false and fraudulent pretenses, representations, and promises, m

violation of Title 18, United States Code, Section 1344.

                          PURPOSE OF THE CONSPIRACY

       5.      It was the purpose of the conspiracy for GOODMAN, MG, and others, to

benefit financially from the creation and use of false identities, credit profiles, and

documents, on various loan and credit applications With financial institutions, as

defined in Title 18, United States Code, Section 20.

                   MANNER AND MEANS OF THE CONSPIRACY

       6.      Introductory paragraphs 1 through 3 are incorporated herein as though

fully set forth in this Count.

                                 A. Capital One Bank

       7.      BetweenSeptember21, 2017 and August 31, 2018, GOODMAN and.MG

conspired to defraud Capital One Bank.

       8.      In exchange for payment, MG assisted GOODMAN to create a

fraudulent credit profile for use in credit transactions. GOODMAN supplied MG

with an alternate address and phone number that would not be easily associated with
                                          2




            Case 5:21-cr-00119-BO Document 1 Filed 03/17/21 Page 2 of 12
  him. Then MG supplied to GOODMAN an alternate identity for GOODMAN using

  Goodman's name, but a false address, phone number, date of birth, and a social

  security number ending in * 1367 that did not belong to GOODMAN.

         9.       GOODMAN then utilized the fraudulent credit profile to apply for and

  obtain a credit account at Capital One Bank ending in *4529.

         10. ·    As agreed, GOODMAN utilized the Capital One credit account to make

  purchases of various personal items, and paid MG a portion of the fraud proceeds.

         11.      Neither GOODMAN nor MG paid all of the accrued charges on the credit

  account.       Since the credit account was opened using fraudulent information,

  however, neither GOODMAN nor MG were held accountable for the losses, which

  were ultimately left for Capital One to charge off as a loss of $781.00.

                                   B. Synchrony Bank

        12.       Between February 20, 2018 and November 30, 2018, GOODMAN and

  MG conspired to defraud Synchrony Bank, a supplier of Lowes Home Improvement

  credit cards and accounts.

        13.       In exchange for ·payment, MG assisted GOODMAN to create another

  fraudulent credit profile. GOODMAN supplied MG with another alternate address.

  MG supplied to GOODMAN an alternate identity for GOODMAN using the alias

  "Michael Jones", including a false address, phone number, date of birth, and a social

  security number ending in *2947 that did not belong to GOODMAN.

        14.       GOODMAN then utilized the fraudulent credit profile to apply for and

\ obtain a credit account ending in *9026 from Synchrony Bank at a local Lowes store.
                                             3




              Case 5:21-cr-00119-BO Document 1 Filed 03/17/21 Page 3 of 12
       15.     As agreed, GOODMAN utilized the credit account to make purchases of

 stored value cards, and paid MG a portion of the fraud proceeds.

       16.     Neither GOODMAN nor MG paid all of the accrued charges on the credit

 account.     Since the credit account was opened using fraudulent information,

however, neither GOODMAN nor MG were held accountable for the losses, which

were ultimately left for Synchrony Bank to charge off as a loss of $19,950.05.

                                  C. Ally Financial

       17.     In the midst of the Capital One Bank and Synchrony Bank frauds,

 GOODMAN also utilized the fraudulent identity with a Social Security Number

· ending in *1367 to apply for and obtain a loan with Ally Financial in the amount of

$21,949.97 for purchase of 2016 Ford Transit Van.

       18.     Neither GOODMAN nor MG paid all of the promised payments on the

Ally loan.     Since the credit account was opened using fraudulent information,

however, neither GOODMAN nor MG were held accountable for the losses, which

were ultimately left for Ally Financial to charge
                                            '
                                                  off as a loss
                                                             .
                                                                of $17,426.23
                                                                     .




                            D. Velocity Mortgage Capital

       19.     In or about October of 2018, GOODMAN desired to purchase property

located at 2008 Poole Road, Raleigh, NC, to carry on a sweepstakes business.

GOODMAN and MG .conspired to fabricate a nominee company owner and fraudulent

bank account documents to secure a mortgage for the purchase of2008 Poole Road.

       20.     Specifically, on or about October 1, 2018, GOODMAN and MG caused to

be filed with the North Carolina Secretary of State an annual report claiming that a
                                           4




            Case 5:21-cr-00119-BO Document 1 Filed 03/17/21 Page 4 of 12
    man with initials S.M. was the President of a company named Landstar Investment

    Group of NC, Inc ("Landstar"). In fact, GOODMAN controlled Landstar, and MG

    assisted GOODMAN to utilize McLeod as a nominee.

          21.     On or about October 4, 2018, MG fabricated and caused to be fabricated

    Bank of America bank statements for an account in the name of Landstar. MG

    caused these bank statements to be emaiied to GOODMAN from an email address at

    MG's business, ending in "@needarecorddeal.com."

          22.     On or about October 30, 2018, MG and GOODMAN caused an

    application to filed with Velocity Mortgage Capital ("Velocity''), a mortgage lending

    business, in the name of Landstar. The mortgage was purportedly filed by S.M.,

    using a Social Security Number ending in *2140. In fact, S.M. had no affiliation with

    Landstar, did not file the application, and did not possess a Social Security Number

    ending in *2140.     Additionally, in support of the loan application, MG and

    GOODMAN caused to be submitted to Velocity the fraudulent Landstar bank

    statements as a purported verification of available funds. In fact, no such funds

    existed.

          23.     Based upon the foregoing false and fraudulent doeuments; Velocity

    issued a mortgage loan to Landstar in the amount of $199,500.00, resulting in

    GOODMANsacquisitionof2008 Poole Road. This mortgage loan was repaid in full.

                                    E. EMC Financial

          24.     In addition to the foregoing frauds upon financial institutions,

1   GOODMAN and MG also attempted to carry out a fraud upon a business lender
                                     5




               Case 5:21-cr-00119-BO Document 1 Filed 03/17/21 Page 5 of 12
 known as EMC Financial ("EMC")

       25.    On or about July of 2019, GOODMAN corresponded with MG concerning

 the fabrication of additional bank statements.· MG caused these bank statements to

be fabricated in support of the loan.

       26.    On or about July 8, 2019, MG and GOODMAN caused a $250,000 loan

 application to filed with EMC in the name of Landstar. . The application was

purportedly filed by S.M., using a Social Security Number ending in *2140. In fact,

 S.M. had no affiliation with Landstar, did not file the application, and did not possess
                         ',

a Social Security Number ending in *2140. Additionally, in support of the loan

application, MG and GOODMAN caused to be submitted to EMC the fraudulent
                   ,.
Landstar bank statements as a purported verification of gross annual revenue of $3

Million. In fact, Landstar had no such revenue.

       All in violation of Title 18, United States Code, Section 1349.

                                     COUNTTWO

                                        Background

       27.    The United States Small Business Administration (SBA) is an agency

within the Executive Branch of the government of the United States that provides

· support to entrepreneurs and small businesses.       The mission of the SBA is to.

maintain and strengthen the nation's economy by enabling the establishment and

viability of small businesses and by assisting fo the economic recovery ~f communities

after disasters.


                                            6




         Case 5:21-cr-00119-BO Document 1 Filed 03/17/21 Page 6 of 12
       28.   As part of this effort, the SBA enables and provides for loans through

banks, credit unions and other lenders.       These loans have government-backed

guarantees. In addition to traditional SBA funding programs, The CARES Act,

which was signed into law in March 2020, established several new temporary

programs and provided for the expansion of others to address the COVID-19

outbreak.

      29.    One response to the COVID-19 outbreak was an expansion of an existing

disaster-related program - the Economic Injury Disaster Loan (EIDL) - to provide for

loan assistance (including $10,000 advances) for small businesses and other eligible

entities forloans up to $2 million. The EIDL proceeds can be used to pay fixed debts,

payroll, accounts payable and other bills that could have, been paid had the disaster

not occurred; however, such loan proceeds are not intended to replace lost sales or

profits or for expansion of a business.

      30.    Unlike certain other types of SBA-guaranteed loans, EIDL funds are

issued directly from the United States Treasury and applicants apply through the

SBA via an online portal and application. The EIDL application process, which also

uses certain outside contractors for system support, collects.information concerning

the business and the business owner, including: information as to the gross revenues

for the business prior to January 31, 2020; the cost of goods sold; and information as

to any criminal history of the business owner. Applicants electronically certify that

the information provided is accurate and are warned that any false statement or


                                          7




         Case 5:21-cr-00119-BO Document 1 Filed 03/17/21 Page 7 of 12
misrepresentation to the SBA or any misapplication of loan proceeds may result in

sanctions, including criminal penalties.

                 THE SCHEME TO MAKE FALSE EIDL CLAIMS

      31.    Between'March of 2020 and September of 2020,' in the Eastern District

of North Carolina and elsewhere, JASPER DEONTA GOODMAN, aiding and

abetting others, engaged in a scheme to fraudulently obtain disaster-related benefits

in the form of SBA-sponsored Economic Injury Disaster (EIDL) loans.

      32.    GOODMAN submitted and caused to be submitted applications for

loans under the EIDL program that contained false statements, misrepresentations

and omissions related to, among other things, income, employment, and claimed

business entities.

      33.    GOODMAN falsely attested and caused to be attested that the

information in the loan applications was true and accurate, resulting in the

disbursement of various EIDL loan proceeds.

      34.    GOODfy.IAN, with the assistance of MG, :fraudulently opened and

maintained bank accounts at First Citizens Bank using a false identity in the name

of a man with initials W.W. MG cause to be created and delivered to GOODMAN a

fraudulent North Carolina Driver License bearing GOODMAN's photograph, but in

the name of W.W.. GOODMAN used this false identity to open First Citizens Bank

accounts, as well as a credit account, in the name of W.W.. GOODMAN utilized

these nominee accounts to receive the fraudulently obtained EIDL loan proceeds.


                                           8




        Case 5:21-cr-00119-BO Document 1 Filed 03/17/21 Page 8 of 12
      35.      GOODMAN misapplied the EIDL proceeds for purposes unrelated to

those authorized by the United States Small Business Administration.

                                SPECIFIC CLAIMS

      36.      On or about March 31, 2020 GOODMAN submitted an EIDL application

to the SBA for Landstar Investment Group of NC, Inc. (application number ending in

0464) that contained false statements and misrepresentations and omissions related

to ownership of the business, revenue of the company, and background information.

With respect to ownership, the claim represented· that W.W. was the owner of the

business. In fact, W.W. was a fraudulent identity supplied to GOODMAN by MG.

The application resulted in Landstar Investment Group of NC, Inc. receiving a

$2,000.00 grant and $4,700.00 EIDL loan.

      37.      On or about June 24, 2020, GOODMAN submitted an EIDL application

to the SBA for Action Transportation & Limousine Service LLC (application number

ending 3852) that contained false statements and misrepresentations and omissions

related to revenue, the applicant's Social Security. Number, and background

information.     The application resulted in Action Transportation & Limousine

Service, LLC receiving a $11,000.00 EIDL loan.

      38.      Following the foregoing EIDL applications, GOODMAN used another

individual, identified herein as "Person 1," to file various other fraudulent EIDL

claims on behalf of businesses owned or controlled by GOODMAN. In exchange for

these services, GOODMAN agreed to pay Person 1 ten percent any fraudulent EIDL

loan proceeds disbursed using the United States Mail and a cash transfer application
                                         9




        Case 5:21-cr-00119-BO Document 1 Filed 03/17/21 Page 9 of 12
EIDL claims to be filed with the SBA, knowing the same to contain materially false

and fraudulent representations regarding business ownership, revenue, and

background:

      DATE                         .BUSINESS               APPLICATION NUMBER
   June 16, 2020          Landstar Investment Group of.           *6990
                                     NC, Inc
   June 30, 2020            Action Transportation and                   *5308
                             Limousine Service LLC
   July 11, 2020                 Donald Teasley                         *9887
   July 15, 2020           Landstar Investment Group                    *1660
                                      LLC
  July 16, 2020             Motor City Auto Brokers                     *9602
 August 11, 2020           Landstar Investment Group                    *4845
                                      LLC
 August 24, 2020          Good Farms Hemp Farming &                     *7778
                                 Processing Inc.
 August 24, 2020                 JG Global LLC                          *9090

The July 16, 2020 application for Motor City Auto Brokers resulted in a $70,000.00

EIDL loan.

      39.         Therefore, between March of 2020 and September of 2020, in the

Eastern District of North Carolina and elsewhere the defendant, JASPER DEONTA

GOODMAN, aiding and abetting others, made and presented claims upon and

against     the    United States Small    Business Administration, that is,      the

aforementioned claims for disaster-related benefits in the form of EIDL applications,

knowing that the cla1ms were false, fictitious, and fraudulent, as described herein,

all in violation of Title 18, United States Code, Sections 287 and 2.




                                          10




          Case 5:21-cr-00119-BO Document 1 Filed 03/17/21 Page 10 of 12
                                FORFEITURE NOTICE

      The defendant is given notice that all of the defendant's interest in all property

specified herein is subject to forfeiture.

      Upon conviction of the offense set forth in Count One of the Criminal

Information, the defendant shall forfeit to the United States, pursuant to Title 18,

United States Code, Section 982(a)(2)(A), and/or Title 18, United States Code, Section

981(a)(l)(C) (the latter as made applicable by Title 18, United States Code, Section

2461(c)), any and all property, real or personal, constituting, or derived from, any

proceeds the defendant obtained directly or indirectly as a result of the said offenses.

      The forfeitable property includes, but is not limited to, the gross proceeds

personally obtained by the defendant in the amount of at least $42,993.58.

      If any of the above-des·cribed forfeitable property, as a result of any act or

omission of the defendant --

       (1)    cannot be located upon the exercise of due diligence;

      (2)     has been transferred or sold to, or deposited with, a third party;

      (3)     has beenplaced beyond the jurisdictionofthe court;

      (4)     has been substantially diminished in value; or

      (5)    - has been commingled with other property which cannot be divided

without difficulty;

      it is the intent of the United States, pursuant to Title 21, United States Code,

Section 853(p), to seek forfeiture of any other property of said defendant up to the
                                             11




        Case 5:21-cr-00119-BO Document 1 Filed 03/17/21 Page 11 of 12
value of the forfeitable property described above.

                                       ROBERT J. HIGDON, JR.
                                       United States Attor ..~---.


                                       BY.




                                         12




        Case 5:21-cr-00119-BO Document 1 Filed 03/17/21 Page 12 of 12
